Order filed July 24, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00419-CV
                                   ____________

         MARY ANN DEMARS AND ROBERT DEMARS, Appellant

                                         V.

                 CHIA-SU CHOU & TEH-WEH CHOU, Appellee


                 On Appeal from the County Court at Law No 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 01-CCV-020224

                                     ORDER

      According to information provided to this court, appellants have filed a
notice of appeal, but have not notified the District Clerk from what judgment they
are appealing.

      The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
In response to notices from this court, appellants informed this court that they are
attempting to appeal without advanced payment of costs.
      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Fort Bend County District Clerk to file a partial clerk’s record
with the clerk of this court on or before August 25, 2014. In order that this court
may ascertain its jurisdiction over the appeal, the partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial, other post-
judgment motion, or request for findings of fact and conclusions of law; and (3) the
notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellant’s affidavit of indigence; (5) the contest(s) to the affidavit of indigence, if
any; (6) the trial court’s order ruling on any contest; (7) any other documents
pertaining to the claim of indigence and the contests thereto.

      If any of the above items are not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                         PER CURIAM